           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

LAWRENCE EDWARD MARTIN
ADC #106491                                                PETITIONER

v.                       No. 5:19-cv-202-DPM

WENDY KELLEY, Director,
Arkansas Department of Correction                         RESPONDENT

                                 ORDER
     Motion for leave to appeal in forma pauperis, NQ 9, denied.   The
Court declined to issue a certificate of appealability.   NQ 7.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge
